DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. [Ba, US 20150091740].
As to Claim 1. Bai discloses A method for determining driver distraction in a vehicle, the method comprising: 
receiving a signal comprising information about user-interaction with a at least one of an instrument cluster of the vehicle, a center console of the vehicle, and an infotainment system of the vehicle, [0102] a second device 312 receives data associated with an interaction of ;
wherein the received information comprises at least one of a touch frequency, a touch length, a type of movement, and a type of function, [0114] the driver interaction with the first device can include the type of function performed including typing an address in the navigation system, that are each associated with the user-interaction with the at least one of the instrument cluster of the vehicle, the center console of the vehicle and the infotainment system of the vehicle, [0114] the data is the type of interaction with the first device;
determining a first state of the driver based on the received information, [0101], the first state comprising at least one distraction parameter, [0101] determine qualitative and quantitative distraction level;
wherein the first state is determined by evaluating the received information based on at least one predefined scheme comprising at least one of a touch frequency range, touch length range, a plurality of movement types, and a plurality of predefined function types associated with the user-interaction with the at least one of the instrument cluster of the vehicle, the center console of the vehicle and the infotainment system of the vehicle, [0114] the distraction level is determined based on the type of function the driver is performing including entering an address in the navigation system;
determining a second state of a driver of the vehicle by means of a driver monitoring system, DMS, second device 312 [0099], the second state of the driver comprising at least one attention parameter, [0108] additional sensor data used to determine the emotional state of the driver;
verifying the determined first state based on he determined second state, [0108, 0115] the additional sensor data used to determine distraction level with improved accuracy as compared with any single method itself ; and 
sending a signal to a control system of the vehicle based on the determined first state of the driver and the determined second state of the driver, [0118] based on the distraction level, a safety feature of the vehicle is activated, [0005] which can be included in a message transmitted.

As to Claim 3. Bai discloses The method according to claim 1, further comprising: verifying the determined first state based on the determined second state by comparing the at least one attention parameter with a predefined behaviour model, [0100] verifying if the driver is the one operating the device 310 by comparing sensor data to a predetermined technique; wherein the step of sending the signal comprises sending the signal to the control system based on the comparison between the at least one attention parameter and the pre-defined behaviour model, [0118].

As to Claim 4. Bai discloses The method according to claim 1, wherein the step of sending the signal comprises sending the signal to a Human Machine Interface, HMI, in order to notify the driver, [0118].

As to Claim 5. Bai discloses The method according to claim 4, wherein the step of sending a signal to the HMI, comprises at least one of generating an audio signal to the driver, displaying a message to the driver, generating a tactile feedback to the driver, [0118].

As to Claim 6. Bai discloses The method according to claim 1, wherein the step of sending a signal comprises sending a signal to a safety system of the vehicle in order to control the safety system, [0118].

As to Claim 7. Bai discloses The method according to claim 6, wherein the safety system is a lane support system, a collision avoidance system, or an emergency brake system, [0118].

As to Claim 8. Bai discloses The method according to claim 1, further comprising: receiving data comprising information about a surrounding environment of the vehicle, wherein the step of determining the first state of the driver is further based on the received data, [0117] distraction level threshold adjusted based on the surrounding weather.

As to Claims 10, 14 are rejected with the same reasoning and prior art as to that of clam 1.

As to Claims 11-13 are rejected with the same reasoning and prior art as to that of clams 3, 6, 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Backhouse et al. [Backhouse, US 20140009276]. 
As to Claim 9. Bai discloses A a vehicle control system, the one or more programs comprising instructions for performing the method, the method of performing the steps is rejected using the same prior art and reasoning as to that of claim 1.
Werner fails to disclose that he control method is performed using non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors.
Backhouse teaches a motor vehicle collision warning system wherein the system detects if the driver is distracted when the driver is operating the onboard infotainment system, [claim 7]; wherein the system comprises a processing unit using a pre-set driver reaction time and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Werner with that of Backhouse so that the control system can be updated by updating the control instructions.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benyam Haile/Primary Examiner, Art Unit 2688